Citation Nr: 1217102	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  04-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder including as secondary to a service-connected left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967 and from November 1967 to November 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in January 2008.  A transcript of the hearing is associated with the claims file. 

In April 2008, the Board remanded the appeal for further development.  In March 2010, the RO granted service connection for a left knee disorder.  That claim is no longer on appeal.  

In September 2010, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  
 

FINDING OF FACT

The Veteran's mild degenerative joint disease with mild ligament laxity of the right knee first manifested greater than one year after service and is not related to an injury or any aspect of service and is not secondary to a service-connected left knee disability.  






CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In August 2002, the RO provided a notice that did not meet all requirements.  The notice provided information on three of the criteria for service connection and on the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice did not provide information on the assignment of a rating or effective date or on the criteria for service connection on a secondary basis.  After the initial decision on the claim, the RO and the Appeals Management Center provided notices in March 2006 and April 2008 addressing the assignment of ratings and effective dates followed by readjudication in supplemental statements of the case in November 2009 and March 2010.  Although adjudicative documents may not substitute for adequate notice, the criteria for secondary service connection were provided in the most recent supplemental statement of the case. 

The Board concludes that the notice timing errors are not prejudicial to the Veteran.  Regarding rating and effective date information, the error is harmless as service connection will not be granted and a rating and effective date will not be assigned.  In his initial claim in July 2002 and in testimony before the Board in January 2008, the Veteran discussed the relationship between his right knee and his now service-connected left knee and demonstrated actual knowledge of the criteria for secondary service connection.  Moreover, the RO provided the detailed criteria for secondary service connection in a December 2011 supplemental statement of the case with an opportunity to respond.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  In a January 2008 Board hearing, the Veteran reported that he had received treatment for his knees at a private hospital in 1973.  The RO requested authorization from the Veteran to obtain the relevant records but received no response.  The Veteran was notified in a March 2010 supplemental statement of the case.  VA obtained records of the Veteran's petition for Social Security Administration disability benefits.  The records show examination and adjudication for unrelated disorders.  VA has obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force administrative clerk and aircraft weapons technician including several tours of duty in the Republic of Vietnam.  The disability on appeal does not arise from combat action.  The Veteran contends that he experiences a right knee disorder caused or aggravated by favoring a service-connected left knee disability.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  An amendment to the provisions of 38 C.F.R. § 3.310 was published in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

Service treatment records showed that the Veteran sought treatment after twisting his left knee while skiing on a Saturday in February 1966.  An emergency room examiner noted tenderness over the medial surface and possible torn collateral ligament.  An X-ray showed no fracture.  The Veteran was provided a flexible wrap and advised to apply cold, then heat.  Upon return to the clinic the following Monday, an examiner noted that the Veteran reported that he continued skiing after the injury for several hours with little discomfort but experienced stiffness and pain later at night.  On examination, the clinician noted no acute swelling or effusion but some bruising and an inability to fully extend the left lower leg.  The clinician diagnosed mild medial ligament strain and prescribed the use of crutches.  The clinician noted that the Veteran was working as a clerk with administrative duties.  The Veteran was not admitted for inpatient care, and there is no record of any further follow-up treatment.  There was no mention of any right knee symptoms.  

The Veteran underwent physical examinations in April 1967, November 1967, and December 1970, and a discharge physical examination in October 1971.  On all examinations, the Veteran denied any lameness or knee symptoms.  The examining physicians noted no lower extremity abnormalities.  The discharge examination was a typed report in which the examiner noted and commented on nine items of significant history with no mention of either knee. 

In a July 2002 claim, the Veteran referred to the treatment of the left knee as noted above and contended that a right knee disorder was secondary to the left knee. 

In November 2002, a VA examiner did not review the claims file but noted the Veteran's report of a left knee injury in 1965 and the use of crutches for three weeks thereafter.  The Veteran reported that since that injury, his left knee felt unstable and prevented him from skiing during yearly flare-ups with pain and locking.  The Veteran also reported episodes of swelling once per month with difficulty rising from a kneeling or squatting position.  The Veteran reported that guarding the left knee placed more stress on the right knee causing recent suprapatellar shooting pain and swelling on that side.  The bilateral disorders did not preclude work or daily activities but did prevent more vigorous activities.  On examination of the right knee, range of motion was zero to 150 degrees with no ligament instability, crepitus, or swelling. The medial and lateral collateral ligaments were found to be stable.    The Veteran had a normal gait but favored the left knee while standing to prevent a feeling of instability on the left.  X-rays showed degenerative joint disease of both knees.   The examiner diagnosed left knee strain, probably secondary to loose bodies in the joint.  The examiner diagnosed right knee strain, much less severe than on the left, based on basic biomechanical principles of secondary to favoring the left knee.  

In April 2003, the RO denied service connection for the left and right knees because service treatment records showed that the mild left knee ligament strain experienced in service had resolved with brief treatment and because there was no evidence of an right knee injury in service more than thirty years earlier.  

In February 2003, a VA primary care clinician noted the Veteran's report of having recently injured his left knee while skiing and of being unable to continue that activity.  Subsequent treatment records showed continued reports from the Veteran of left knee pain starting in both 1964 and 1975.  The records are silent for any right knee symptoms.  In a treatment encounter in June 2007 for an unrelated lumbar spine disorder, the Veteran was advised to remain active and to continue to play golf.  

In a January 2008 Board hearing, the Veteran confirmed that his left knee injury occurred in 1966 when another skier ran into him.  He stated that he was on crutches for three weeks with no further treatment.  Neither knee was symptomatic during his multiple tours of duty in Southeast Asia.  He stated that knee problems were not noted on the discharge physical examination because the examination was superficial as the service was expediting discharges of Vietnam veterans.  He stated that he "threw out" his left knee in 1973 and was treated at a private hospital.  He did not seek treatment again until 2002 when he received VA treatment for the left knee.  The Veteran stated that he was told at that time that there was nothing wrong with his right knee.  The Veteran discussed the left knee symptoms and indicated that he favored that knee placing more weight on the right.  

In April 2008, the Board remanded the appeal to obtain records from the private hospital, the Social Security Administration, additional records of VA outpatient care, and a VA examination of the left knee.  As noted above, the RO requested but the Veteran did not provide authorization for recovery of the private hospital records.  SSA records were obtained but were not pertinent to the appeal.  VA outpatient treatment records were obtained and a VA examination performed.  Therefore, the Board concludes that there had been substantial compliance with the remand instructions. 

In March 2009, a VA physician noted a review of the claims file and the service treatment records of the left knee injury in service.  The physician noted the Veteran's reports of constant problems and flare-ups of left knee symptoms but specifically indicated that the Veteran denied any current right knee trouble.  The Veteran reported no difficulty walking but stated adjusts his posture to reduce stress on his knees.  On examination, the Veteran had a normal gait with a full range of motion of both knees.  There were stable collateral ligaments on both sides but with some laxity greater on the left side.  X-rays showed mild degenerative changes, more pronounced on the left.  The physician concluded that the left knee disorder began with the injury in service but did not provide a diagnosis or opinion on a right knee disorder.  A January 2010 addendum from the physician also did not address the right knee. 

In March 2010, the RO granted service connection for the left knee, effective the date of claim.  Therefore, this issue is no longer on appeal. 

In September 2010, the Board remanded the appeal to obtain a VA medical examination of the right knee including clarification of a diagnosis of a chronic disorder and an opinion on the contended secondary relationship to the now service-connected left knee.  

In January 2011, the same VA physician who performed the March 2009 examination reviewed the claims file including his examination report and addendum and the report of the 2002 VA examination.  The physician noted the Veteran's report that there was no right knee injury in service and that his right side symptoms began in 2000 and were intermittent.  The Veteran reported that when his left knee disorder flares-up, he overuses his right knee causing pain.  A left knee flare-up episode occurred about six weeks per year with no symptoms at other times.  The Veteran reported using a right knee elastic support during a flare-up episode but otherwise used no medications or support aids.  On examination of both knees, the physician noted a normal range of motion with no swelling, atrophy, or lack of endurance.   The collateral ligaments were stable but with mild medial compartment discomfort.   Concurrent X-rays showed a slight narrowing of the medial compartment and further degenerative changes, more severe on the left.   The physician considered whether the right knee degenerative arthritis was the result of trauma or aging.  The physician concluded that the right knee arthritis was not caused by trauma or by the left knee degenerative disease because there was no evidence of right knee trauma and because the right knee disease was first diagnosed ten years earlier in 2002.  Regarding aggravation of the right knee by the left knee symptoms, the physician concluded that there was some aggravation of the mild degenerative changes on the right during left knee flare-ups about six of 52 weeks per year.  At other times the right knee was asymptomatic.  Therefore, the physician concluded that the aggravation was temporary.  

The Board concludes that direct service connection for mild degenerative joint disease, mild compartment discomfort of the right knee, and mild ligament laxity is not warranted.  The Veteran acknowledged and the records show no trauma to the right knee or symptoms in service or prior to 2002.   Although there is credible medical evidence of a current mild disorder, there is no contention or evidence of an event, injury, or onset of disease in service or within one year of discharge from service.  The Veteran denied a continuity of right knee symptoms since service.  His contention that the discharge physical examination was superficial is not credible because it is inconsistent with his own complete and detailed medical history questionnaire and the examining physician's comments on multiple history reports.  

The Board concludes that service connection for the right knee as secondary to a service-connected left knee disability is not warranted because the weight of credible lay and medical evidence is that the right knee disorder is temporary, not chronic, and is not proximately caused by or proximately aggravated by a service-connected disability.  

The Board concludes that the Veteran is competent and credible to report on the nature of his observed symptoms, the timing of their onset and recurrence, and the weight shifting that he experiences during left knee flare-up episodes.  Under certain circumstances, a veteran may provide competent evidence of a diagnosis.  In this case, the issue is not a diagnosis, but rather whether the right knee arthritis is productive of chronic symptoms that are proximately caused or aggravated by favoring the left knee.  Although the Veteran sincerely believes that there is aggravation, this determination requires medical expertise.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles, and his assertions, standing alone, are not probative as to relationship of the left side disability to the right side symptoms. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Regarding the credible medical evidence of aggravation of the right knee, the Board has not ignored the fact that the examiner in 2002 diagnosed right knee strain secondary to favoring the left knee.  It is important to consider, however, that the report showed no pathology to support a finding that the 2002 strain was anything more than a diagnosis of a temporary problem that occurred when the left knee was flaring up.  There was no identification of pathology to support a diagnosis of a chronic right knee disability such as arthritis.  In his report, the examiner noted that the Veteran reported constant guarding of the left knee with weight shifting.  The Veteran was able to continue activities such as skiing until 2003 and playing golf.  The VA physician in 2009, 2010, and 2011 noted in greater detail that the Veteran reported favoring the left knee only during flare-ups a small portion of the year.  The physician concluded that the right knee disorder was caused by aging because the left knee symptoms were present since service but the right knee symptoms began thirty years after service.  Nevertheless, the physician concluded that there was temporary symptom aggravation.  

A preexisting injury or disease will be considered to have been "aggravated " by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This same definition of aggravation is utilized when analyzing whether a non-service-connected disorder has been aggravated by a service-connected disability subsequent to service.  See Allen at 445 (stating that the terms "aggravation" and "aggravated" are general terms referring to any increase in disability). 

A temporary flare-up of an injury or disease is not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required for a preexisting injury or disease to be considered "aggravated" by service.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Therefore, by analogy, a temporary flare-up of a non-service-connected disorder subsequent to service is not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, has worsened.  Id. 

Although regulations provide a relaxed requirement in the case of disabilities incurred in combat, evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis v. Prinicipi, 276 F.3d 1341, 1345 (2002).  The liberalizing rule allowing symptoms of a temporary increase under 38 C.F.R. § 3.306 (b) (2) accommodates the difficulty of gathering conclusive evidence while in combat.  Id.  In this case, the Veteran served in a combat environment after the left knee injury but with no symptoms of either knee until 1973 on the left and many decades after that service on the right.  The left knee injury and subsequent right knee symptoms were not incurred or related to combat.  Therefore, although service-connected left knee flare-ups cause temporary aggravation of the non-service connected right knee degenerative joint disease, there is credible lay and medical evidence that the symptom aggravation is temporary and do not represent chronic aggravation of the underlying disease.  


The Board concludes that the criteria for secondary service connection have not been met.  The weight of the credible lay and medical evidence demonstrates that the Veteran's current right knee disorder first manifested many years after service and is not related to his active service or secondary to a service -connected left knee disability.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


